DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Dudar (U.S. Pat. No. 10,746,093 which was filed on 12/5/17).
Regarding claim 1, Dudar discloses a hybrid vehicle comprising: 
a drive wheel (171); an engine (163), a first motor generator (col. 9, lines 15-37 where a series parallel hybrid would require two motors), and a second motor generator (52) mechanically coupled to the drive wheel; and 
a controller (14) that controls the engine, the first motor generator, and the second motor generator, the engine including an engine main body (10) where combustion is performed, an intake air passage (42) and an exhaust passage (36) connected to the engine main body, 
a recirculation path (180) that connects the intake air passage and the exhaust passage to each other without passing through the engine main body, an EGR valve (152) provided in the recirculation path, 
a turbocharger (114 and 116), a bypass path (90) connected to the exhaust passage, and a waste gate valve (92) provided in the bypass path, the EGR valve (114) provided in the intake air passage, and a turbine (116) provided in the exhaust passage, the compressor and the turbine being rotated together (connected via shaft 19), the bypass path allowing exhaust to flow as bypassing the turbine, 
each of the engine and the first motor generator being mechanically coupled to the drive wheel with a planetary gear being interposed (col. 9, lines 15-37 where a series parallel hybrid would require two motors), the planetary gear and the second motor generator being configured such that motive power output from the planetary gear and motive power output from the second motor generator are transmitted to the drive wheel as being combined (shown in the figures), 
wherein when opening of the EGR valve exceeds first opening, the controller maintains opening of the waste gate valve at second opening or larger (shown in fig. 5).
Regarding claim 2 which depends from claim 1, Dudar discloses wherein the controller permits closing of the waste gate valve to opening smaller than the second opening only when the EGR valve is fully closed (532 closes the wastegate after the EGR valve is closed).
Regarding claim 3 which depends from claim 1, Dudar discloses wherein when a first requirement is satisfied while the engine is in a first operation state, the controller controls the EGR valve to be opened to opening larger than the first opening with opening of the waste gate valve being maintained at the second opening or larger (fig. 5), when a second requirement is satisfied while the engine is in a second operation state, the controller controls the waste gate valve to be closed to prescribed opening smaller than the second opening with the EGR valve being maintained in a fully closed state (532), and the first operation state and the second operation state are not simultaneously established (512 allows the wastegate to open past its closed state while the egr valve is closed and then the egr valve is opened at 524 maintaining open the wastegate valve until the wastegate valve is allowed to close after closing the egr valve).
Regarding claim 4 which depends from claim 3, Dudar discloses wherein the first operation state refers to a state that torque requested of the engine is smaller than a threshold value (in moderate torque states EGR is used and the wastegate can vent some excess pressure), and the second operation state refers to a state that torque requested of the engine is larger than the threshold value (in a state where high torque is demended the EGR valve is closed in order to have only air in the combustion chamber and the wastegate is closed in order to provide maximum compression these states and effects are disclosed in discussion of 306).
Regarding claim 5 which depends from claim 3, Dudar discloses wherein a fully closed state is defined as the prescribed opening smaller than the second opening (this is how fig. 5 operates).
Regarding claim 6 which depends from claim 3, Dudar discloses further comprising: 
a first actuator that drives the EGR valve in accordance with a command from the controller; and a second actuator that drives the waste gate valve in accordance with a command from the controller (col. 17, lines 24-28 discloses actuators), wherein the first requirement includes a requirement that a first time period has elapsed since issuance of a command to fully open the waste gate valve from the controller to the second actuator, and the second requirement includes a requirement that a second time period has elapsed since issuance of a command to fully close the EGR valve from the controller to the first actuator (there is a time between steps of fig. 5 in order to take measurements).
Regarding claim 7 which depends from claim 3, Dudar discloses wherein the first requirement includes a requirement that opening of the waste gate valve is equal to or larger than the second opening (this is an opening that is larger than clsoed) and a requirement (the engine is stopped), and the second requirement includes a requirement that the EGR valve is fully closed and a requirement that an EGR ratio is equal to or lower than a prescribed value (the EGR valve is closed in the second state making the EGR ratio zero), the EGR ratio representing a ratio occupied by recirculated exhaust in intake air supplied to the engine main body.
Regarding claim 8 which depends from claim 1, Dudar discloses wherein a fully closed state is defined as the first opening and a fully opened state is defined as the second opening (this is how fig. 5 operates).
Regarding claim 9, Dudar discloses a method of engine control of a hybrid vehicle, the hybrid vehicle including a drive wheel, an engine, a first motor generator, and a second motor generator mechanically coupled to the drive wheel, and a controller that controls the engine, the first motor generator, and the second motor generator; the engine including an engine main body where combustion is performed, an intake air passage and an exhaust passage connected to the engine main body, a recirculation path that connects the intake air passage and the exhaust passage to each other without passing through the engine main body, an EGR valve provided in the recirculation path, a turbocharger, a bypass path connected to the exhaust passage, and a waste gate valve provided in the bypass path, the EGR valve adjusting an amount of exbaust recirculated from the exhaust passage to the intake air passage; the turbocharger including a compressor provided in the intake air passage and a turbine provided in the exhaust passage, the compressor and the turbine being rotated together, the bypass path allowing exhaust to flow as bypassing the turbine; each of the engine and the first motor generator being mechanically coupled to the drive wheel with a planetary gear being interposed, the planetary gear and the second motor generator being configured such that motive power output from the planetary gear and motive power output from the second motor generator are transmitted to the drive wheel as being combined; the method comprising (the limitations above have been addressed by claim 1)
 determining whether both of a first condition and a second condition are satisfied, the first condition being a condition that opening of the EGR valve is not prohibited, the second condition being a condition that an EGR execution condition is satisfied; when the first and second conditions are satisfied, opening the EGR valve to opening larger than first opening after setting opening of the waste gate valve to second opening or larger, and prohibiting closing of the waste gate valve to opening smaller than the second opening (fig. 5 at 524 satisfies both conditions); 
when an EGR stop condition is satisfied while the EGR valve is opened to opening larger than the first opening, canceling prohibition of closing of the waste gate valve to the opening smaller than the second opening after fully closing the EGR valve (532 satisfies this condition); 
determining whether both of a third condition and a fourth condition are satisfied, the third condition being a condition that closing of the waste gate valve to the opening smaller than the second opening is not prohibited, the fourth condition being a condition that a forced induction execution condition is satisfied; 
when the third and fourth conditions are satisfied, closing the waste gate valve to the opening smaller than the second opening after fully closing the EGR valve, and prohibiting opening of the EGR valve (fig. 3 is used to go to fig’s. 4-7.  After fig. 5 the process returns to fig. 3 which would go to fig. 6 at 324 which would go to fig. 7 at 604 which at 716 would close both EGR and wastegate to perform forced induction); and 
when a forced induction stop condition is satisfied while the waste gate valve is closed to the opening smaller than the second opening (732 stops force induction), canceling prohibition of opening of the EGR valve after setting the opening of the waste gate valve to the second opening or larger (at 744 conditions would return to fig. 6 which if the problem has not been diagnosed yet would allow for fig. 6 to then be employed which would meet this condition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747